Citation Nr: 0801321	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  02-09 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran performed verified active duty from January 1969 
to January 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The veteran presented evidence at a July 2004 Travel Board 
hearing before the undersigned Veterans Law Judge. Testimony 
was also presented at a personal hearing at the RO in October 
2002.  Transcripts of both hearings have been associated with 
the veteran's claims folder.

This claim was remanded to the RO in December 2004 for 
additional evidentiary development. In October 2006, the 
Board among other decisions denied entitlement to service 
connection for a depressive disorder as secondary to a back 
disorder.  The issue of direct service connection for a 
depressive disorder was remanded to the RO for additional 
evidentiary development.  The case has now been returned for 
adjudication.

FINDINGS OF FACT

A psychiatric disability, to include a depressive disorder 
was not manifested in service; a psychosis was not manifested 
to a compensable degree within a year of the veteran's 
separation from active duty; and the preponderance of the 
evidence is against finding that a depressive disorder is 
related to service.


CONCLUSION OF LAW

A depressive disorder was not incurred or aggravated during 
the veteran's military service, and it may not be presumed to 
have been so incurred. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp.2007); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.309 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the VCAA have been met. There is no issue 
as to providing an appropriate application form or 
completeness of the application. VA notified the veteran in 
February 2001, August 2005, November 2006, and March 2007 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
notice of what part VA will attempt to obtain. VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations. VA 
informed the claimant of the need to submit all pertinent 
evidence in his possession, and provided adequate notice of 
how disability ratings and effective dates are assigned. 
While the appellant may not have received full notice prior 
to the initial decision, after pertinent notice was provided 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and the claim 
was readjudicated.  The claimant was provided the opportunity 
to present pertinent evidence and testimony.  In sum, there 
is no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication. 

Background

The veteran claims entitlement to service connection for a 
depressive disorder.  In statements and testimony he in 
essence, reports developing a depressive disorder as a result 
of service.

The veteran's service medical records note treatment in 
September 1973 for a suspected nervous disorder.  There was 
no subsequent treatment or complaints in service.  There are 
no records of any complaints, treatment or diagnosis of a 
depressive disorder noted in service.  

In a March 2000 private hospitalization report, it is noted 
that the veteran was admitted for a herniated nucleus 
pulposus.  He became agitated and violent.  He was controlled 
by the police and assessed for violence and possible alcohol 
withdrawal.  He admitted to drinking and being depressed, 
frustrated, and angry when not drinking.  He denied ever 
receiving mental health treatment.  He denied any psychiatric 
problems, mania, or depression.  The diagnoses were major 
depression vs. depressive disorder vs. mood disorder due to 
alcohol; alcohol dependence; nicotine dependence.  The 
veteran noted that he was not interested in treatment for 
depression.

During a December 2000 VA examination the veteran reported no 
problems with alcohol or drugs.  He had served in Vietnam but 
had no symptoms unless he watched war movies about Viet Nam.  
He attributed his depression due to the constant pain 
associated with his back disorder.  The examiner noted that a 
review of the medical records essentially failed to reveal 
any evidence of significant psychiatric data. The veteran had 
never been seen by a psychiatrist, taken psychiatric 
medications, or been psychiatrically hospitalized. His 
complaints of depressed mood were due to constant orthopedic 
pain. He reported a good emotional state until an in service 
back injury prevented him from going on a second tour to Viet 
Nam.  The examiner noted no evidence of PTSD.  The diagnosis 
was depressive disorder, not otherwise specified, in relation 
to chronic back pain.

In an April 2007 VA mental disorders examination the examiner 
reviewed the extensive claims file containing four volumes. 
The vast majority of the records were noted to be for 
orthopedic, heart, and gastrointestinal issues. There was no 
specific psychiatric treatment in the file. However the 
records revealed a history of heavy drinking of alcohol on a 
regular basis. He was noted to drink at least a six pack of 
beer every other day.  He reported depression for many years 
alleging that he broke his back in service and has had 
chronic back problems since.  It was noted that the veteran 
had filed a workmen's compensation claim suggesting his back 
injury was related to work and not service.  He complained of 
depression, tearfulness, and thoughts of suicide. He began 
using Cybalta for depression two months ago.

The examiner noted no impairment of the veteran's thought 
process.  No delusions, hallucinations, memory loss or 
impairment, or any current homicidal or suicidal ideations.  
The examiner opined:

In my opinion, this man is suffering from 
depression.

I do not see evidence that his currently 
diagnosed depressive disorder was caused 
or aggravated by military service.  This 
man has been on Cybalta for 2 months.  
His records note that after he left the 
service, he worked successfully for many 
years.

He has been drinking about a 6 pack a day 
for many years.  In my opinion, his 
current level of depression is primarily 
related to his alcohol usage.  He, 
according to his records, also had a 
workmen's compensation claim for a back 
injury.  In my opinion, his depression is 
likely related additionally to his back 
injury.  If the back injury was a valid 
workmen's compensation claim, then it was 
adjudicated as having arisen out of the 
course of his employment and would 
therefore not be related to a service 
connected condition.  

The file contains a July 1999 Social Security Administration 
determination awarding the veteran a disability pension 
primarily for a circulatory disease, and back conditions.  
There are no medical opinions in the file which support the 
veteran's claim.

Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304. Certain chronic disabilities, such as a psychosis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from active 
duty. 38 U.S.C.A §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the appellant had a chronic condition in service or 
during an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
a condition as to which, under the Court case law, lay 
observation is competent. Savage v. Gober, 10 Vet. App. 488, 
498 (1997). In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection. 38 C.F.R. § 3.303(b) (2007).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of the in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence. See Owens v. 
Brown, 7 Vet. App. 429 (1995). Once the evidence is 
assembled, the Board is responsible for determining whether 
the preponderance of the evidence is against the claim. If 
so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed. 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990). It is the policy of VA to administer the law under a 
broad interpretation, consistent with the facts in each case 
with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

Analysis

As noted, the veteran's service medical records are entirely 
silent as to any complaints, treatment, or diagnosis of a 
depressive disorder. In addition the service discharge 
examination is silent as to any psychiatric complaints, 
findings or diagnoses.

The earliest competent medical evidence of psychiatric 
problems dates from the 
March 2000 private hospitalization report which diagnosed 
major depression vs. depressive disorder vs. mood disorder 
due to alcohol; alcohol dependence; nicotine dependence.  
Consequently, presumptive service connection for a depressive 
disorder is not for consideration.

There is no post service continuity of complaints, or 
symptoms pertaining to any psychiatric disability prior to 
March 2000. The lapse of time between service separation in 
January 1975 and the earliest documentation of a disability 
in March 2000 is a factor for consideration in deciding a 
service connection claim. See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000). Significantly, the record is devoid of any 
competent medical opinion which relates any currently 
diagnosed psychiatric disorder, to include a depressive 
disorder, to service or to any event therein.

In April 2007, a VA psychiatric examiner after reviewing the 
veteran's claims files and service medical records opined 
that the veteran's depressive disorder was not caused or 
aggravated by military service.  Rather, it was caused by the 
pain associated with the veteran's non-service connected back 
conditions and alcohol abuse.  Given the probative value of 
this opinion, the Board finds that the depressive disorder 
was not related to the appellant's period of service. 

Without evidence of a chronic psychiatric disability in 
service, without evidence of a compensably disabling 
psychosis in the first year following discharge from active 
duty, and without competent medical evidence of a nexus 
between any current psychiatric disability and service, 
service connection for such disability is not warranted.

Regarding the appellant's assertions that his depressive 
disorder is related to service such assertions are not 
competent evidence because he is not shown to have the 
requisite training and expertise to offer a medical opinion. 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). As such, the 
benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application. Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Service connection for a depressive disorder is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


